Citation Nr: 0319178	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.

2.  Entitlement to an increased evaluation for the residuals 
of an injury to the right foot, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased evaluation for the residuals 
of an injury to the left foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The record indicates that the veteran submitted a claim for 
entitlement to an increased evaluation for his bilateral foot 
disability in February 2002.  After a May 2002 rating 
decision denied his claim, he submitted a notice of 
disagreement in July 2002.  Subsequently, an April 2003 
rating decision established entitlement to a separate 10 
percent evaluation for each foot.  This rating decision 
indicated that it constituted a total grant of benefits 
sought on appeal concerning this issue.  However, the record 
does not indicate that the veteran claimed that he was 
entitled to no more than a separate 10 percent evaluation for 
each foot, or that he has expressed satisfaction with this 
decision.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, these issues remain on appeal, and are 
characterized as described on the first page of this 
decision.  


REMAND

The veteran contends that he has developed diabetes mellitus 
as a result of exposure to Agent Orange during active 
service.  He did not serve in Vietnam, but he argues that he 
was exposed to Agent Orange while stationed in Fort Drum, New 
York.  He notes that VA plans to expand the Agent Orange 
Registry to include veterans who believe they were exposed to 
Agent Orange at Fort Drum.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded. 

The record indicates that the veteran was provided with the 
laws and regulations regarding the VCAA in a May 2002 
statement of the case.  However, there is no indication that 
he has ever been provided with a VCAA letter that is specific 
to his claim.  He has never been notified as to the 
information and evidence necessary to substantiate his claim 
for entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.  He has not been informed as 
to what the evidence needs to show in order to prevail in his 
claim, and what is the best type of evidence to submit to 
show these things.  In addition, he has never been notified 
regarding what evidence it is his responsibility to submit, 
and what evidence will be obtained on his behalf by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
must be afforded an opportunity to submit this evidence.  
Therefore, the Board finds it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  Therefore, for these 
reasons, a remand is required.

In addition, the record indicates that the veteran submitted 
a notice of disagreement in July 2002 with the May 2002 
decision which denied him entitlement to an evaluation in 
excess of 10 percent for his bilateral foot disability.  As 
noted in the introduction, an April 2003 rating decision 
assigned separate 10 percent evaluations for each foot.  
However, these issues remain on appeal.  The veteran was 
provided with a VCAA letter concerning entitlement to an 
increased evaluation for his bilateral foot disability in 
March 2002, but he has not been provided with a statement of 
the case for these issues, or notified of the necessity of 
submitting a substantive appeal.  Therefore, these issues 
must be remanded to the RO for the issuance of a statement of 
the case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. 
App. 76 (1998).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied for the issue of entitlement 
to service connection for diabetes 
mellitus, including as secondary to 
herbicide exposure.  See also 38 C.F.R. 
§ 3.159 (2002).  This should include a 
letter to the veteran which explains 
the provisions of the VCAA, and 
notifies him what must be demonstrated 
in order to prevail in this claim, what 
evidence it is his responsibility to 
obtain, and what evidence VA has a duty 
to assist him in obtaining.  

2.  Thereafter, the RO should readjudicate 
this issue.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue of service 
connection for diabetes mellitus secondary 
to herbicide exposure.  An appropriate 
period of time should be allowed for 
response.

3.  The RO should issue a statement of 
the case to the veteran for the issues 
of entitlement to an increased 
evaluation for the residuals of an 
injury to the right foot, currently 
evaluated as 10 percent disabling, and 
entitlement to an increased evaluation 
for the residuals of an injury to the 
left foot, currently evaluated as 10 
percent disabling.  Information 
concerning the necessity of submitting 
a substantive appeal for each of these 
issues and the time limit for doing so 
should also be provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




